Citation Nr: 0000856	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder, with retained metallic 
foreign body, currently evaluated as 10 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
increased the veteran's disability rating for his right 
shoulder disability from 10 percent to 30 percent in an 
August 1992 rating decision.  Subsequently, in January 1994, 
the veteran applied for an increased rating.  

In June 1994, the RO proposed to reduce the 30 percent rating 
to 10 percent, on the basis that the August 1992 rating 
decision was clearly and unmistakably erroneous for 
increasing the service-connected right shoulder disability 
rating from 10 to 30 percent.  The RO notified the veteran of 
its intent in July 1994 and of his procedural rights 
concerning the reduction.  

In September 1994, the RO reduced the rating to 10 percent 
pursuant to 38 C.F.R. § 3.105(a), as had been proposed.  It 
has also separately denied an increased rating above 10 
percent.  The veteran appealed the denial of an increase 
above 10 percent.  

In September 1997, the Board of Veterans' Appeals (Board) 
construed the representative's October 1996 VA Form 1-646 as 
asserting that the September 1994 RO rating decision reducing 
the veteran's right shoulder disability rating from 
30 percent to 10 percent pursuant to 38 C.F.R. § 3.105(a) was 
clearly and unmistakably erroneous, and directed the RO to 
adjudicate the matter.  The RO issued a rating decision and a 
supplemental statement of the case in May 1998.  The veteran, 
however, has not perfected an appeal of this issue with the 
filing of a substantive appeal.  Thus, the issue regarding 
the reduction in the rating of the veteran's right shoulder 
disability is not before the Board.





FINDINGS OF FACT

1.  Currently, the residuals of the veteran's 
service-connected right shoulder shell fragment wound with 
retained foreign body produce no more than moderate 
disability to muscle group I of the right shoulder.  

2.  The service-connected disability does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to muscle group I of 
the right shoulder with retained metallic foreign body have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.56, 4.72, 4.73, Part 4, Diagnostic Code 
5301 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a higher disability 
evaluation for his service-connected residuals of a gunshot 
wound to the right shoulder.  The condition is currently 
evaluated as 10 percent disabling.  He contends that the 
disability has worsened and warrants an increased rating.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-grounded requirement.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992).  In order to 
present a well-grounded claim for an increased rating of a 
service-connected disability, the veteran need only submit 
his competent testimony that symptoms, reasonably construed 
as related to the service-connected disability, have 
increased in severity since the last evaluation.  Proscelle, 
at 632; see also Jones v. Brown, 7 Vet. App. 134 (1994).  The 
veteran has generally alleged that the symptoms of his 
service-connected residuals of a gunshot wound to the right 
shoulder have increased in severity.  The Board finds that 
the veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  Upon review of the medical evidence of 
record, the Board is satisfied that the RO has adequately 
assisted the veteran.  No further development is necessary in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).


Factual Background

There are no service medical records available which reflect 
the incurrence of the veteran's right shoulder shell fragment 
wound.  However, the veteran was a light weapons infantryman 
and was awarded the Purple Heart, and on service discharge 
examination there were subjective indications that he had a 
shoulder problem.  In June 1972, he claimed service 
connection.  

An August 1972 VA surgical examination report indicates that 
the veteran reported receiving a shell fragment wound to the 
right posterior shoulder in August 1966 in combat, when an 
enemy mortar shell exploded nearby and a fragment penetrated 
his right posterior shoulder.  He stated that he was 
hospitalized for approximately two and a half months 
following the injury and that he was then returned to duty.  
The fragment was not removed.  Clinically, there was a 1 1/2 
by 3/4 inch linear transverse scar with suture marks 
immediately posterior and below the point of the articulation 
of the acromion process and the clavicle.  There was no 
evidence of neurovascular deficit.  There was some 
subcutaneous loss of muscle substance, but no fascial 
deficit, and no keloid.

It was noted that the veteran sustained a severe injury to 
the left side of his head in a March 1972 workplace accident, 
with resultant partial right paralysis, and that he reported 
that he could use his right arm, hand, and shoulder alright 
before the accident, but that when he worked hard with his 
arm and shoulder on the right side, there was some hurting 
between the shoulders.  By this, the veteran meant to advise, 
the surgeon reported, that the contemporaneously-shown 
atrophy of the shoulder muscles, arm muscles, forearms 
muscles, and hand muscles was not present prior to the on-
the-job accident in March 1972.  

An August 1972 VA neuropsychiatric examination report 
indicates that the veteran had fallen 24 feet off of a 
building in March 1972 while he was doing steel work.  The 
diagnosis was partial paralysis of the right arm due to 
cerebral trauma.  November 1978 VA X-rays of the veteran's 
right shoulder revealed a one centimeter metal fragment lying 
just above the right humeral head.  Otherwise, the bones and 
soft tissues had a normal appearance.  A July 1979 VA chest 
X-ray report indicates that there were metallic densities 
over the right acromion and right axilla.  

On VA examination in June 1990, the veteran reported that his 
March 1972 accident had left him with left arm shakiness and 
a bad left eye, but that the reason he was unable to write or 
do basic things with his right hand was because of his right 
shoulder shrapnel wound.  He stated that the arm was weak and 
ached and that it was numb and had poor coordination.  
Clinically, there was a two centimeter irregular scar with 
atrophy of the underlying tissues in the entire right 
shoulder girdle, and the right upper extremity was small.  
Shoulder motion was limited.  X-rays revealed a metallic 
fragment between the acromion and the humerus, possibly 
within a joint space.  The osseous framework was otherwise 
unremarkable.  The examiner attributed all of the right upper 
extremity disability to the in-service shrapnel fragment 
wound, indicating that it had caused nerve damage and 
traumatic arthritis.

On VA examination in April 1992, the veteran had no scar 
complaints.  Clinically, there was a 1 1/2 by three 
centimeters, flat, nontender, hypopigmented scar on the 
posterior aspect of the veteran's right shoulder.  The 
impression was asymptomatic scar on the posterior right 
shoulder due to shrapnel wound.  

On VA orthopedic examination in April 1992, the physician was 
told that the veteran was service-connected for residuals of 
a gunshot wound to the right shoulder, and that he had had 
complaints of chronic pain in the right shoulder over the 
years.  Clinically, the right shoulder had a well healed scar 
over the posterior shoulder region.  There was marked pain on 
motion of the shoulder.  Active flexion was to 65 degrees, 
active abduction was to 40 degrees, and internal and external 
rotation were to about 90 degrees.  Passive flexion was to 
110 degrees, and passive abduction was to 100 degrees.  The 
veteran had significant pain on all motion of the shoulder.  
There appeared to be mild deltoid atrophy of the right 
shoulder.  X-rays of the right shoulder revealed a metallic 
foreign body superior to the head of the right humerus, but 
no other significant abnormalities.  The impression was 
frozen shoulder syndrome as a residual of a gunshot wound to 
the right shoulder.

In an August 1992 RO rating decision, the RO increased the 
veteran's disability rating for his right shoulder shell 
fragment wound disability to 30 percent under Diagnostic Code 
5301, noting that the veteran had marked pain on motion of 
the shoulder, active flexion to 65 degrees, active abduction 
to 40 degrees, and significant pain with all motions of the 
shoulder, with mild deltoid atrophy.

In January 1994, the veteran applied for an increased rating.  
Evidence received subsequent to that application follows.  

On VA examination in March 1994, the veteran had an unraised, 
slightly hypopigmented, one by three centimeter scar on his 
right shoulder which was of no problem to the veteran.  There 
was sensory loss to the shoulder, all the way down the right 
arm, and inclusive of the right hand.  Motor function was 
approximately 3/5 in both the upper and lower arm muscle 
groups.  X-rays revealed a metallic foreign body projecting 
superior to the right humerus.  No other abnormalities were 
demonstrated.  

In June 1994, the RO proposed to reduce the veteran's 
service-connected right shoulder disability rating to 10 
percent on the basis that the August 1992 rating increase was 
clearly and unmistakably erroneous.  It was asserted that the 
symptoms involving the right arm were related to a 
post-service injury and were not in any way related to the 
service-connected right shoulder shell fragment wound.  As 
noted above, the RO reduced the rating to 10 percent pursuant 
to 38 C.F.R. § 3.105(a), in September 1994.

Reports of VA hospitalizations in 1996 for the treatment of 
nonservice-connected disabilities reflect the veteran's own 
report that he had last worked as a roofer in 1989.

On VA examination in July 1996, the veteran complained of 
increased right shoulder pain, saying it hurt all the time 
and that he could not sleep at night.  He felt that the bones 
were deteriorating and that he had limited motion in his 
shoulder.  Clinically, there was a three centimeter scar on 
the posterior right shoulder.  It was well healed and 
nontender.  There was limitation of motion of the right 
shoulder and atrophy of the right upper extremity with 
limited use of the hand.  The veteran complained of pain 
across his shoulders, limitation of motion in the right 
shoulder, and weakness and numbness in the right upper 
extremity.  Clinically, there was a scar on the posterior 
right shoulder from the gunshot wound.  There was mild 
atrophy of the deltoid muscle.  The veteran had 90 degrees of 
active abduction and 135 degrees of passive abduction, and 90 
degrees of active flexion and 135 degrees of passive flexion.  
He had 70 degrees of active external rotation and 70 degrees 
of active internal rotation.  There was 60 degrees of active 
extension.  There was no palpable crepitus with motion.  
There was moderate atrophy of the right arm and forearm with 
global weakness (grade four) of the right upper extremity.  
There was diminished sensation to light touch and a glove-
like distribution beginning at the shoulder and extending to 
the fingertips.  

The diagnostic impressions were gunshot wound of the right 
shoulder; and weakness of the right upper extremity of 
undetermined etiology.  The examiner opined that the location 
of the service-connected wound and bullet were such that it 
was very unlikely that they caused any damage to the brachial 
plexus.  The examiner did not believe that the global 
weakness of the right upper extremity was the result of the 
gunshot wound.  It was felt that the veteran had a 
significant right brachial plexus involvement.  It was 
unclear whether this was from the old missile injury or 
chronic inflammation of the shoulder or some new process.  
X-rays of the right shoulder revealed preserved articular 
margins.  There was a metallic density below the acromion and 
about the humeral head.  

On VA neurology examination in July 1996, the veteran stated 
that about six years beforehand, his missile fragment moved, 
and that since then, he had severe right shoulder pain.  
Clinically, there was fairly diffuse atrophy of the right 
upper extremity.  There was some loss of muscle mass in the 
biceps and deltoids, and perhaps even in the triceps, but 
more in the biceps than anywhere else.  There was also 
diffuse atrophy of all of the intrinsic hand muscles.  His 
right upper extremity strength was about four to 4 1/2 out of 
five in the deltoid, biceps, and triceps.  When the veteran 
exerted himself maximally with his right arm, he had severe 
pain in the right shoulder.  The hand muscles were markedly 
weak.  The forearm muscles were about 4/5.  There was little 
difference between the muscles in terms of their strength.  
However, he had so much pain that he was reluctant to exert 
himself 100 percent.  There were no fasciculations noted.  
Sensory examination revealed severe loss of pain and 
temperature over the third, fourth, and fifth digits of the 
right hand and of the corresponding area of the hand itself 
and over the corresponding area of the right forearm.  There 
was preservation of sensation mainly in the index finger and 
to a lesser degree in the thumb.  There was only minor 
sensory decrease in the arm above the elbow.  

A May 1972 private medical record which was received in 1998 
indicates that the veteran received a severe head injury with 
a brain stem contusion in March 1972, when he fell from the 
top of a gym.  He had made amazing improvement since the 
subsequent hospital discharge, but he was still weak on the 
right side.  

A July 1981 private medical record which was received in 1998 
indicates that the veteran had functioned vocationally as a 
steel worker until sustaining injuries in March 1972, and 
that he had not worked since that time, and that he had some 
difficulty with the right hand.  

An August 1981 private medical record which was received in 
1998 indicates that since the veteran's accident in March 
1972, he had regained some use of his right arm and leg but 
had noticed some atrophy of the arm.  He had gained very 
little use of the right hand.  Clinically, there was marked 
motor weakness of the muscles of the right arm.  The 
diagnosis was traumatic injury to the head resulting in 
partial paralysis of the right arm and hand.

On VA examination in March 1999, the veteran elevated his arm 
only to 90 degrees and there was shoulder muscle atrophy.  
There was weakened movement and easy fatigability, as well as 
incoordination and pain on motion.  There was functional 
impairment due to pain and difficulty dressing.  There was a 
one inch scar posteriorly.  It was well healed and nontender.  

On occupational therapy evaluation in March 1999, the 
veteran's right shoulder flexion was to 45 degrees actively 
and to 90 degrees passively.  Active extension was to 15 
degrees and passive extension was to 20 degrees.  Active 
abduction was to 40 degrees, and passive abduction was to 80 
degrees.  The assessment was limited range of motion and 
strength in all planes, with gross assistance function and 
use as a stabilizer only on the right side.  

A VA neurology examination was conducted in June 1999.  
Clinically, instead of being able to raise the right upper 
arm to the horizontal level as he had been able to do on the 
previous 1996 neurological examination, the veteran could 
only elevate the arm about 80 percent.  The neurological 
deficits were essentially the same as described by the same 
VA neurology examiner in 1996.  The sensory deficit in the 
right hand was a little bit more severe than it was when the 
veteran was examined in 1996, in that he had significant loss 
in the second through fifth digits, especially in the third 
through fifth digits.  

The neurologist noted that he had been requested to sort out 
the neurological deficits in the veteran's right upper 
extremity.  After reviewing the claims folder, the 
neurologist noted that the veteran's statements seemed to be 
conflicting.  He further noted that in the old records from 
1972, after the industrial accident, the veteran had stated 
to the VA examining neuropsychiatrist that he had only little 
trouble with his right arm before the accident and that all 
of his difficulties with the right arm became greatly 
exaggerated after the accident.  On the contrary, during the 
1999 examination when the neurologist asked the veteran, the 
veteran stated that all of the trouble with his right arm had 
preexisted his industrial accident in March 1972.  This did 
not appear to be completely reasonable, the neurologist 
opined, since evidently the veteran had been working on some 
type of scaffold or other elevated device when he had his 
industrial accident and could scarcely be expected to have 
performed normally with an arm in anything near the degree of 
disability that he had currently.  Therefore, the neurologist 
"reluctantly" concluded that much of the veteran's 
disability with his right arm was from the industrial 
accident.  Based on a review of the evidence in the claims 
folder, the neurologist opined that at least a "good part" 
of the veteran's right upper extremity disability was the 
sequel of his industrial accident.  


Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Both the examiner and the rating specialist are directed to 
review the recorded history of a disability in order to make 
an accurate evaluation as to its current manifestations.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. §§ 4.1, 
4.2.

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability constitutes 
pyramiding and is prohibited.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  

The Board notes that the veteran's condition has been 
evaluated under Diagnostic Code 5301 as a muscle injury 
resulting from a gunshot wound, and that by regulatory 
amendment effective June 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, which were 
set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72 (1996).  See 
62 Fed. Reg. 30237-240 (1997).  In Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), the Court held that "where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Thus, the veteran's current increased rating claim must 
be evaluated under the rating criteria concerning evaluation 
of disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma which existed prior to 
July 3, 1997, and the current criteria, made effective on 
July 3, 1997, to determine which is more favorable to the 
veteran.  The RO initially evaluated the veteran's condition 
under the pre-July 1997 criteria, and then considered the new 
criteria in May 1998.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate content of both the old and the new 
versions of that regulation.

Under the "old" version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
Typically service medical records reflecting the type of 
wound resulting in slight disability would show a record of a 
wound of slight severity or relatively brief treatment and 
return to duty and healing with good functional results.  
There would be no consistent complaints of cardinal symptoms 
of muscle injury or painful residuals.  Objectively, the 
current medical evidence would show a slight injury to a 
muscle group manifested by a minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments.  38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles was generally the result of 
a through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell or 
shrapnel fragment with absence of the explosive effect of a 
high velocity missile, and of residuals of debridement or of 
prolonged infection.  The service medical records would show 
a record of hospitalization in service for treatment of the 
wound.  In addition, there would be records following service 
of consistent complaints of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objectively, the current 
medical evidence would show a moderate injury to a muscle 
group manifested by entrance and (if present) exit scars, 
linear or relatively small and so situated as to indicate 
relatively short track of missile through tissue; signs of 
moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b) (1996).

A moderately severe disability of muscles generally resulted 
from a through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the current 
medical evidence would show a moderately severe injury to a 
muscle group manifested by entrance and (if present) exit 
scars relatively large and so situated as to indicate the 
track of missile through important muscle groups.  Further, 
there would be indications on palpation of moderate loss of 
deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved would give 
positive evidence of marked or moderately-severe loss.  38 
C.F.R. § 4.56(c) (1996).

A severe disability of muscles would have been the result of 
a through and through or deep penetrating wound due to a high 
velocity missile or large or multiple low velocity missiles, 
or the explosive effect of high velocity missile, or to a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  The service 
medical records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  Objectively, the current medical evidence 
would show a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups by the 
track of the missile.  X-rays might show minute, multiple 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effects of the 
missile.  Palpation would reveal moderate or extensive loss 
of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present.  Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 (1999) provides that: (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
substantially the same as the old version.  Additionally, the 
current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, effective prior to 
July 3, 1997.  However, for the sake of clarity and in order 
to show that both versions have been fully considered by the 
Board, as appropriate, the Board will set forth the new 
version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The Rating Schedule as it pertains to Muscle Group 
designations was also revised as of July 3, 1997, and here 
the changes were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter.  Muscle group I was initially designated thus: 
"Extrinsic muscles of shoulder girdle. (1) Trapezius; (2) 
levator scapulae; (3) serratus magnus.  (Function: Upward 
rotation of scapula. Elevation of arm above shoulder level.)  
The criteria for rating disabilities of the muscle group 
provided for a 40 percent disability evaluation for a severe 
disability, 30 percent for moderately severe disability, 
10 percent for moderate disability, and zero percent for 
slight disability.  A comparison between the old and new 
versions reveals that the changes to the criteria effectuated 
in July 1997 merely altered the presentation of the 
information as provided, and no substantive change resulted.  
38 C.F.R. § 4.73, Diagnostic Code 5301 (1996); 38 C.F.R. § 
4.73, Diagnostic Code 5301 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis

In evaluating the claim for entitlement to an increased 
disability evaluation for his service-connected residuals of 
a gunshot wound to the right shoulder, the Board notes that 
evaluating residuals of such injuries entails reviewing the 
initial injury.  In the case at hand, the veteran incurred a 
gunshot wound to the right shoulder in service and also 
sustained a post-service traumatic injury which greatly 
affected his right shoulder function.

There is no contemporaneous record of the incurrence of the 
injury, nor of its initial treatment.  Nevertheless, post-
service records reflect that during combat, a fragment 
penetrated his right posterior shoulder.  In 1972, the 
veteran recounted that he had been hospitalized for 
approximately two and a half months following the injury and 
that he was then returned to duty.  The fragment was not 
removed.  Clinically, in August 1972, subsequent to both 
injuries, there was a 1 1/2 by 3/4 inch linear transverse 
scar with suture marks immediately posterior and below the 
point of the articulation of the acromion process and the 
clavicle.  There was no evidence of neurovascular deficit.  
There was some subcutaneous loss of muscle substance, but no 
fascial deficit, and no keloid.  X-ray evidence in November 
1978 shows that the shell fragment was retained above the 
right humeral head.  A July 1979 VA chest X-ray report 
reflects that there were metallic densities over the right 
acromion and right axilla.

The March 1994 VA examination report continued to show a 
small right shoulder scar which was unraised, or flat, or 
non-depressed, in nature.  The July 1996 VA X-rays showed 
that there was no arthritis present.  One July 1996 VA 
examination report showed only mild deltoid atrophy, and the 
examiner who wrote the report had studied the matter and 
determined that it was very unlikely that the 
service-connected shell fragment and its track caused any of 
the global weakness of the right upper extremity which was 
present.  Because of the scholarly approach to that question 
on the part of the examiner, clearly this is a medical 
opinion which is entitled to probative value, Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995), and the Board is charged 
with determining the credibility of evidence.  See Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases cited 
therein.

The May 1972, July 1981, and August 1981 private medical 
records which were received in 1998 make it even more clear 
that the veteran's global right upper extremity weakness was 
medically deemed to be the result of his post-service 
brainstem contusion, as he was a steelworker until 1972 when 
he sustained his injury, and he had had difficulty and 
atrophy with the right arm and hand since that 1972 injury.  

The March 1999 VA examination and occupational therapy 
reports do not tend to support the veteran's claim for an 
increased rating for his service-connected disability.  While 
they indicate that there is currently a good deal of right 
shoulder impairment present, they do not show that it is due 
to the service-connected disability, as opposed to the 
nonservice-connected disability.  

The June 1999 VA neurology examination report does not help 
the veteran's claim either.  It reflects a thorough review of 
the veteran's actual medical history and indicates that while 
the veteran has a great deal of right upper extremity 
disability, much of the current disability was from the 
industrial accident which occurred in March 1972.  

Following a comprehensive review of the evidence of record, 
the Board concludes that under either the old or the new 
criteria, the evidence supports a 10 percent disability 
rating for the shell fragment wound disability, when reviewed 
in light of the veteran's medical history, and does not 
support a disability rating in excess of 10 percent.  

Since the beginning, the bare essential facts concerning the 
veteran's service-connected right shoulder shell fragment 
wound have not changed.  He sustained no more than a moderate 
injury to muscle group I, as reflected by a small entrance 
scar only, no nerve damage, some subcutaneous loss of muscle 
substance, but no fascial deficit, and a retained foreign 
body which has not produced arthritis according to X-rays.  

Under these circumstances, per 38 C.F.R. § 4.56, no more than 
a moderate disability to muscle group I is shown under either 
the old or new regulatory criteria, and the evidence thus 
does not support a disability rating in excess of 10 percent. 

Because the medical evidence of record does not show that 
limitation of motion of the veteran's right shoulder is the 
result of his service-connected condition, a in 1972 he 
reported having had full range of motion prior to the 
workplace injury, and as he still enjoys almost complete 
passive range of right shoulder motion, the Board finds that 
any discussion of the application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, 8 Vet. App. 202, is inappropriate.

While the veteran has contended, as reflected by his 
complaints shown in the medical records, that he has greater 
than 10 percent debility due to pain in his right shoulder 
area as the result of his service-connected right shoulder 
shell fragment wound, the medical evidence does not 
demonstrate that his complaints are related to the service-
connected disability.  The Board notes that the record does 
not show that the veteran possesses the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for his beliefs about the origins of 
his complaints and debility to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore the 
veteran's own contentions are insufficient to establish that 
his current complaints are related to his service-connected 
condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In short, the greater weight of the competent evidence of 
record does not support the veteran's claim that his current 
complaints and the majority of his right upper extremity 
disability are related to his service-connected disability.  
The Board finds that the veteran's service-connected 
residuals of a shell fragment wound to muscle group I of the 
right shoulder warrant no more than a 10 percent disability 
evaluation under both the pre-July 3, 1997 rating criteria 
and the current criteria.  As such, the claim for an 
increased disability evaluation is denied.


Extraschedular evaluation

The Board notes that the RO, in the Supplemental Statement of 
the Case in July 1996, concluded that an extraschedular 
evaluation was not warranted for the veteran's disability.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Although the veteran is not employed and has not been for 
some time, the evidence does not show that the manifestations 
of the service-connected disability are so severe as to 
warrant a rating in excess of that provided in the schedule.  
In particular, the Board notes that other nonservice-
connected disabilities have been identified as the source of 
the veteran's current debilitating condition, and there is no 
evidence of hospitalization for the service-connected 
disability.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual 
service-connected disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.

The Board has considered the benefit of the doubt doctrine 
and the provisions of 38 C.F.R. § 4.7.  However, the benefit 
of the doubt doctrine is not for application, as there is not 
a relative equipoise of evidence for and against the claim.  
The provisions of 38 C.F.R. § 4.7 apply, but they work 
against the veteran under the facts, as the degree of 
service-connected disability shown more nearly approximates 
the criteria for the rating now assigned than for any higher 
rating.  






ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
shoulder, with retained metallic foreign body, is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 



